Citation Nr: 1717197	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 2001 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In a February 2012 Board decision which granted an increase to a 70 percent disability rating for the Veteran's service-connected post-traumatic stress disorder (PTSD), the Board noted that a claim of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Board found that the evidence of record raised the issue of unemployability due to the Veteran's service-connected PTSD, the Board took jurisdiction of that issue and remanded it to the AOJ for further development.  The Board again remanded the issue of entitlement to a TDIU for further development in June 2014.  The case has now returned to the Board for additional appellate action


FINDINGS OF FACT

1.  The Veteran is schedularly eligible for a TDIU.

2.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has complied with the Board's February 2012 and June 2014 remand orders.  In the February 2012 remand, the Board instructed the AOJ to request an opinion, including a VA examination if necessary, regarding the impact of the Veteran's PTSD on his occupational functioning.  In the June 2014 remand, the Board also instructed the AOJ to schedule the Veteran for a VA examination regarding the impact of his PTSD on his occupational functioning.  This was due to the impression that no such examination was conducted in accordance with the February 2012 remand.  However, an appropriate examination was in fact conducted in May 2012.  The Board therefore finds that there was substantial compliance with the February 2012 remand, and consequently with the June 2014 remand.  Also in the June 2014 remand, the AOJ was instructed to provide the Veteran with notice of the elements and factors to be considered in a claim for TDIU and a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The AOJ sent the Veteran proper notice and a VA Form 21-8940 in an August 2014 letter, but, as noted in the Veteran's representative's Informal Hearing Presentation received by the Board in March 2017, the Veteran failed to submit a completed Form 21-8940 to VA.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that there was substantial compliance with the February 2012 and June 2014 remands.  

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Entitlement to a TDIU

In the February 2012 decision granting a 70 percent evaluation for the Veteran's PTSD, the Board found that the issue of entitlement to a TDIU was reasonably raised by the record and remanded the issue to the AOJ for further development.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a). 

A total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b). 

In this case, the Veteran's service-connected disabilities presently include PTSD (70 percent), a lumbar spine strain (10 percent), a left knee strain (noncompensable), a right ankle strain (noncompensable), a history of leishmaniasis (noncompensable), and residuals of a right breast mass (noncompensable).  The Veteran's combined disability evaluation is 70 percent with one disability rating being 70 percent.  See 38 C.F.R. § 4.25.  This evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.  During his July 2011 Board hearing, the Veteran testified at length regarding his PTSD and the effect it has had on his employment since leaving the military; however, he has not indicated, and it is not apparent from the record, that his other service-connected disabilities have impacted his employability.

The Board finds that the preponderance of the evidence does not indicate that the Veteran was rendered unemployable at any time during the claims period.  The most recent VA treatment records present in the case file demonstrate that the Veteran started a new job in February 2015, and he was working frequently and consistently enough that he had to reschedule an appointment with his primary care physician (PCP) due to his work schedule.  The evidence of record does not indicate that the Veteran has had any change in occupation since that time, or that he has otherwise been unable to maintain substantially gainful employment.  The preponderance of the evidence is also against a finding that the Veteran was unable to obtain or maintain substantially gainful employment prior to February 2015.

The Veteran testified at his July 2011 hearing that, at that time, he held approximately four different jobs within the past two years and the longest job he held within the past seven years was for a period of two years.  From the Veteran's testimony, it appears that he quit each of these jobs due to dissatisfaction with supervisors, co-workers, or the workplace environment.  There is no indication that the Veteran was ever fired from a position or that he was otherwise disciplined while at work.  This is further supported by a December 2009 VA field examination in which the examiner noted that the Veteran was then working as a night security guard, but held several jobs in the preceding 5 years and changed jobs because he became "bored or [was] unproductive."  This is also consistent with the July 2009 VA examination, where the examiner noted that the Veteran had nine jobs in the last five years, with the longest continuous employment being two years.  The July 2009 examiner opined that the Veteran's PTSD affected his employment, but that he was suited for a low stress job where he would not have to interact with people, e.g., working security.

Additionally, at the Veteran's May 2012 VA psychiatric examination, the examiner opined that it was less likely as not that the Veteran's PTSD prevented him from obtaining or maintaining gainful employment for which he would otherwise be qualified.  The examiner noted the Veteran's long history of going from job to job; however, the Veteran could apparently obtain new employment with little trouble.  The examiner also indicated that the Veteran was better suited for employment that limited his interaction with people, such as working security or in insurance sales.  In the rationale for his opinion, the examiner stated that despite the fact that the Veteran had difficulty interacting with large groups of people, difficulty with authority figures, difficulty with concentrating on one thing at a time, and difficulty motivating himself to apply for jobs or go to interviews, he was expected to perform adequately in a work setting which is loosely supervised and requires little to no social interaction.  The examiner further noted that the Veteran had a job as an insurance agent with Farmers Insurance pending completion of his licensure, and that he intended to attend the University of Phoenix through vocational rehabilitation.


The Board acknowledges that the Veteran clearly experienced some occupational impairment due to service-connected disabilities throughout the claims period; however, the weight of the lay and medical evidence of record establishes that his degree of occupational impairment is adequately considered by his current 70 percent rating for PTSD, and a TDIU is not warranted.  The Veteran was regularly able to obtain employment, he was attending school to increase his employability, and the preponderance of the evidence does not otherwise indicate that he was unemployable due to service-connected disabilities at any time during the claims period.  Accordingly, the benefit-of-the-doubt rule is therefore inapplicable and the claim must be denied. 


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


